Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 1/3/2022 does not constitute new matter, and has been accepted by Examiner.

Allowable Subject Matter
Claims 1-10, and 19-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 19 are allowed because the closest prior art of Blowers et al. (US 2017/0215034) and Kautz et al. (US 2015/0170296) cannot singularly encompass all the features and limitations within the claims, nor can they be combined with any other references to render all said features and limitations obvious, especially the limitation of,
deriving a set of selected devices from the one or more mobile volunteer devices, wherein the selected devices are chosen using a recruitment optimization algorithm, wherein the recruitment optimization algorithm when executed by the processor is operable for continually evaluating the one or more mobile volunteer devices and only selects a volunteer device of the one or more volunteer devices that minimizes the difference between context values and context requirements and a time-varying operational overhead while maintaining a minimum standard resource availability of the selected volunteer device of the one or more volunteer devices;
in combinations with the rest of the features and limitations within the claim(s).

Depending claims 2-10 and 20-22 are also allowed with the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHUCK HUYNH/Primary Examiner, Art Unit 2644